
	
		I
		112th CONGRESS
		1st Session
		H. R. 3363
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Welch (for
			 himself, Mr. Michaud,
			 Mr. Owens, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit
		  fraudulently representing a product to be maple syrup.
	
	
		1.Short titleThis Act may be cited as the
			 Maple Agriculture Protection and Law
			 Enforcement Act of 2011 or the MAPLE Act.
		2.Fraudulently
			 representing a product as maple syrup
			(a)In
			 generalChapter 47 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1041.Fraudulently
				representing a product as maple syrup
						(a)DefinitionIn
				this section, the term maple syrup means a liquid food—
							(1)derived by—
								(A)concentration and
				heat treatment of the sap of a species of tree in the genus Acer (commonly
				known as maple trees); or
								(B)solution in water
				of maple sugar (commonly know as maple concrete) made from the sap
				of a species of tree in the genus Acer;
								(2)that is not less
				than 66 percent by weight of soluble solids derived solely from the sap of a
				species of tree in the genus Acer; and
							(3)the concentration
				of which may be adjusted by adding water.
							(b)Offense
							(1)In
				generalExcept as provided in paragraph (2), it shall be unlawful
				for any person to knowingly and willfully introduce or deliver for introduction
				into interstate commerce a product that is labeled as maple syrup and that is
				not maple syrup.
							(2)ExceptionParagraph
				(1) shall not apply to a product labeled as maple syrup that is not maple syrup
				if the label also includes a clear identification of the true nature of the
				product.
							(c)PenaltyAny
				person that violates subsection (b) shall be fined under this title, imprisoned
				for not more than 5 years, or
				both.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 47 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						1041. Fraudulently representing a product as maple
				syrup.
					
					.
			
